F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
              UNITED STATES COURT OF APPEALS                             MAY 31 2001

                             TENTH CIRCUIT                           PATRICK FISHER
                                                                              Clerk

MURIEL D. BURCH as parent as next
best friend of her children Dara Jones,
Dale Jones, Dana Jones, Deseree Jones
and Laythatcher Jones, all minors,
                                                        No. 00-5072
      Plaintiff-Appellee,                         (D.C. No. 97-CV-898-K)
                                                     (N.D. Oklahoma)
v.

LA PETITE ACADEMY INC., a
Delaware Corporation,

      Defendant-Appellant,

      and

OKLAHOMA COMMISSION FOR
HUMAN SERVICES; OKLAHOMA
DEPARTMENT OF HUMAN
SERVICES,

      Defendants.


                       ORDER AND JUDGMENT
                                                           *




Before SEYMOUR , HOLLOWAY , and MURPHY , Circuit Judges .


      This appeal arises from an award of attorneys’ fees and trial costs to the


             This order and judgment is not binding precedent, except under the
      *


doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
plaintiff in a civil rights suit. Defendant La Petite Academy acknowledges

plaintiff’s right to fees and costs under 42 U.S.C. § 1988, but it contends the

amount of those fees is objectively unreasonable. We affirm.

       Plaintiff/Appellee Muriel Burch brought the underlying lawsuit on behalf

of her five children, alleging employees of La Petite, the children’s daycare

provider, violated the children’s civil rights. The claims included racial

discrimination in violation of 42 U.S.C. § 1981, negligent hiring and supervision,

breach of fiduciary duty, invasion of privacy, and intentional infliction of

emotional distress. Two claims were dismissed prior to trial. Of the remaining

four claims, the jury found in Mrs. Burch’s favor on discrimination and negligent

supervision, awarding $8,500 in actual damages and $150,000 in punitive

damages. We upheld those awards on appeal.             See Burch v. La Petite Academy,

Inc. , No. 99-5057, 2000 WL 779909 (10th Cir. June 19, 2000).

       Federal law authorizes the prevailing party in a civil rights lawsuit to

recover its attorneys’ fees and certain trial costs.     See 42 U.S.C. § 1988.

Accordingly, Mrs. Burch filed a post-trial motion seeking approximately $215,000

in attorneys’ fees and $9,000 in costs. La Petite objected, claiming these totals

were unreasonably excessive. The district court conducted an extensive review of

the billing records, weighed the complexity of the legal issues and the customary

hourly rates within the local market, and ultimately determined both the hourly

rate and number of hours billed was reasonable. With regard to trial costs, the


                                                2
court adjusted the per-page charge for photocopies but otherwise ordered La

Petite to pay all requested costs. La Petite appeals. It stresses that plaintiffs

prevailed on only two out of six claims and that the award of attorney’s fees

exceeded the total for both compensatory and punitive damages.

       We review the district court’s courts decisions on fees and costs for abuse

of discretion.   Hampton v. Dillard Dep’t Stores, Inc      ., No. 98-3011 et al., 2001

WL 417289 (10th Cir. Apr. 24, 2001). In so doing, we accept the district court’s

factual findings unless they are clearly erroneous.        Robinson v. City of Edmond ,

160 F.3d 1275, 1280 (10th Cir. 1998). The district court is without doubt the best

party to consider questions of reasonableness, since it is familiar with the local

market, the complexity of legal and factual issues presented at trial, and the

quality of the attorneys’ work over the course of trial.      See, e.g., Case v. Unified

School Dist. No. 233 , 157 F.3d 1243, 1250 (10th Cir. 1998) (district court to

assess “how many hours, in its experience, should have been expended on the

specific case, given the maneuverings of each side and the complexity of the

facts, law, and litigation”);     Sheets v. Salt Lake County , 45 F.3d 1383, 1391 (10th

Cir. 1995) (“having seen the work of these attorneys, the district court is in a

unique position to determine an appropriate fee”).

       In considering the hours billed, the court attempts to determine “what hours

a reasonable attorney would have incurred and billed in the marketplace under

similar circumstances.”         Robinson , 160 F.3d at 1281. The prevailing party has a


                                                3
responsibility to “make a good-faith effort to exclude from a fee request hours

that are excessive, redundant, or otherwise unnecessary.”        Id. (internal quotation

omitted). Here, the district court “extensively reviewed the almost 40 pages of

contemporaneous billings” and found the hours expended on each task were not

unreasonable. App. at 165. The court noted in particular that plaintiff’s attorneys

did not bill over one hundred hours of time from the last three days of trial and

refrained from billing any of the time spent on the motion for fees and costs.         Id.

at 165 & n.5. We are not persuaded the court abused its discretion in determining

the hours were reasonable.

       In considering the hourly rate, the court must look to “what the evidence

shows the market commands for civil rights or analogous litigation.”            Case , 157

F.3d at 1255. The district court reviewed the billing rates in detail, setting out the

relevant experience of each attorney and comparing his or her fee to local market

rates. App. at 166-67. The court considered La Petite’s evidence of the average

hourly rate billed by attorneys in the state of Oklahoma, and distinguished the

rates billed in this case based on attorney expertise and the difference between the

urban rates at issue and lower rural rates that affect the statewide average.        Id.

Given the court’s careful consideration of the issue and superior knowledge of the

local market, we again find no abuse of discretion.

       La Petite challenges the district court’s decisions in part because Mrs.

Burch prevailed on only two of her six causes of action. We have held, however,



                                              4
that such arguments are “legally indefensible [where] all of the unsuccessful

claims were intertwined with the successful claims through a common core of

facts or related legal theories.”   Robinson , 160 F.3d at 1283; see also Hampton ,

2001 WL 417289 (refusing fee reduction despite partial success where all claims

stemmed from same facts). In order to allow litigants the “breathing room”

necessary to raise alternative legal grounds that seek the same result, we focus on

the actual result of the trial rather than dividing attorney’s fees by the number of

successful claims.    Robinson , 160 F.3d at 1283. All of plaintiff’s claims in this

case were alternative legal theories seeking compensation for a single set of

injuries based upon a single set of facts. In receiving both compensatory and

punitive damages, Mrs. Burch successfully reached her intended goal of holding

La Petite responsible for the violation of her children’s civil rights. The district

court did not abuse its discretion in refusing to reduce the fee award based upon

the success rate of the alternative legal claims.

       Finally, with regard to costs, we have considered La Petite’s arguments and

the conclusions of the district court, and again we find no abuse of discretion.




                                             5
We AFFIRM the total award of fees and costs.



                                    ENTERED FOR THE COURT



                                    Stephanie K. Seymour
                                    Circuit Judge




                                6